RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22-November-2021 has been entered.
This communication is responsive to the amendment filed 22-November-2021 with respect to application 16/745.403 filed 17-January-2020.  
Applicant has amended claims 1, 12 and 20.
Claims 1 and 3-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claim 20 to because of the following informalities:  
An amended portion of claim 20 recites in part: “….to be a non-owner use of the vehicle….” [line 14], but which is understood to be: “a non-owner user of the vehicle”.  The same clause ends abruptly (“….in a profile of the user stored;”), where additional words appear to be missing.
Appropriate correction is required.

Claim Rejections - 35 USC §112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-20 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1: A first clause [line 2-4] defines a type of user, the type comprising a plurality of non-owner user, a fifth clause is directed to determining the type of a non-owner user [line 12], but where the sixth clause [line 15-17] introduces “the plurality of types of non-owner users….”, without proper antecedent, since only one type has been previously introduced.  The Examiner will assume, for the purpose of prior art examination, a plurality of (non-owner) user types exist, each with a particular set of usage restriction parameters, and where a plurality of particular users may be assigned each particular type.
Regarding claims 3-11: These claims are rejected as depending from a rejected claim.
Regarding claim 12: The amended claim adds a “receiving a request” process step [sixth clause], but the claim includes an earlier “receiving a request step [second clause] where it is unclear whether these are intended to be the same or different receiving steps. The Examiner will assume for the purpose of prior art examination, that these are the same request step, but with the limitations of both the second and sixth clauses.
Regarding claim 12: The claim, in part, recites: “determining the type of non-owner user….”, [line 20] for which “the type” has no proper antecedent.
Regarding claims 13-19: These claims are rejected as depending from a rejected claim.
Regarding claim 20: The claim is rejected for the same reasons (with respect to a supplicated receiving a request step) as presented for claim 12 previously.
Regarding claim 20: The claim, in part, recites: “determining the type of non-owner user….”, [line 13-14] for which “the type” has no proper antecedent.  The claim also recites: “….of the plurality of types of non-owner users.” [line 24-25], and where there is no proper antecedent for a plurality of types.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6 and 8-11 are rejected under 35 USC §103(a) as unpatentable over Santiano et al. (United States Patent Application Publication # US 2018/0186333 A1), hereinafter Santiano, in view of Penilla et al. (United States Patent Application Publication # US 2019/0263424 A1), hereinafter Penilla.
Consider claim 1: A method of restricting usage of a vehicle, Santiano discloses a system and method for granting vehicle permissions (or restricting permissions) over a cloud network [Title; Abstract; Fig. 1, 4; Para. 0002-0004, 0007], the method comprising:
receiving vehicle usage parameters from an owner of a vehicle, the vehicle usage parameters corresponding to a restriction of usage of the vehicle based on a type of user of the vehicle, the type of user comprising a plurality of non-owner users; wherein an owner (exemplary “David Smith”), may create, modify or delete electronic keys for one or more non-owner users, the keys defining vehicle permissions granted to each of the users [Fig. 4-5; Para. 0034, 0035];
storing the vehicle usage parameters from the owner of the vehicle on a server, the vehicle usage parameters stored on the server in association with the plurality of non-owner users on the server; network servers (160), third-party servers (170) and data bases (180) on which vehicle data, authorized user data and owner data is stored (also step 1302, 1312) [Fig. 1, 2, 13; Para. 0028-0030, 0044-0045, 0050];
in response to receiving a request to operate the vehicle from a user through a third party ride-sharing server in communication with the server:
determining with a processor that the user is a non-owner user and 
determining the type of non-owner user of the vehicle based on characteristics of the user in a profile of the user stored on the third party ride sharing server; that a plurality of persons may be designated as vehicle users with permissions granted to each, that one person may be designated as an owner (with ability to modify permissions), the owner having full permission, and that processors (220, 330) may be used to identify and authenticate 
retrieving the vehicle usage parameters from the server, the usage parameters corresponding to one of the plurality of types of non-owner users that corresponds to the determined type of non-owner user of the vehicle based on the profile of the user on the third party ride sharing server; wherein a user key sent through a user personal device is associated with particular vehicle use parameters as defined and granted (and/or modified by the owner) Fig. 1, 3, 9, 13; Para. 0033, 0039, 0044-0045]; and
transmitting vehicle usage instructions to a control module of the vehicle, the vehicle usage instructions comprising the vehicle usage parameters corresponding to the determined type of the plurality of types of non-owner users; a vehicle controller (360) receiving vehicle permission instructions according to a presented user key [Fig. 3; Para. 0033].
Santiano does not explicitly disclose a step of determining that a user is a non-owner user, but this is implicit in the disclosure because owner information is (256, 354) is stored in a network server and/or vehicle processor and that the owner is specifically identified and distinguished on a graphical interface, and possesses full vehicle permissions [Fig. 2-4; Para. 0030, 0033-0034]. Non-owner registered user identity and information is also stored and displayed, but with editable permission sets.
Santiano discloses that an owner, through an application operating on the owners personal device (120), may issue, modify and revoke a plurality of 
Penilla discloses systems and methods for a vehicle mode for restricted operation and cloud data monitoring [Title; Abstract; Fig. 1; Para. 0003, 0007], and specifically: (a) that a non-owner user may register (214) through a car sharing service or company (third party ride-sharing service) that provides this service, a profile for the user placed in a cloud based profile data base (160) accessible by the third party [Fig. 8; Para. 0115, 0117], and (b) that the owner/administrator may assign one or more “roles” (types) associated with vehicle operation, each role comprising a particular set of vehicle feature permissions and constraints, for a particular purpose, one or more roles assigned to each user and placed in that user profile [Fig. 2-3; Para. 0087, 0092-0093, 0101-0103]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) a (non-owner) user may register for and request a ride sharing service through a third party server provider, which may obtain access to, and share user profile information, and (b) that the owner or administrator may define a plurality of roles, each role defining a 
Consider claim 3 and as applied to claim 1: The method of claim 1, further comprising receiving instructions from a device of the owner of the vehicle to activate a non-owner mode of the vehicle and transmitting instructions to the control module of the vehicle that the user is the non-owner user of the vehicle. Santiano discloses that the owner, through an application, may issue, modify and revoke a plurality of keys to a plurality of users, each with specific permission sets [Fig. 1, 4, 8, 9, 11; Par. 0034, 0038-0039, 0041].
Consider claim 4 and as applied to claim 1: The method of claim 1, further comprising receiving instructions from a device of a non-owner user of the vehicle to activate a non-owner mode of the vehicle and transmitting instructions to the control module of the vehicle that the user is the non-owner user of the vehicle. Santiano discloses that each registered user (including non-owner user) receives a key that is executed on the user’s personal device, and wherein the user/device may be authenticated, and the particular (non-owner) permission set 
Consider claim 5 and as applied to claim 1: The method of claim 1, wherein the usage instructions prevent operation of the vehicle above a designated speed when the user is the non-owner user. Santiano specifically discloses that vehicle permission parameters may include a maximum speed [Fig. 9, 11; Para. 0039, 0041].
Consider claim 6 and as applied to claim 1: The method of claim 1, wherein the usage instructions prevent or allow user pick-up or drop off locations or travel routes by the vehicle. Santiano specifically discloses that vehicle permission parameters may include a geofenced area, thereby limiting any route which would extend beyond the geofence limit [Fig. 9, 11; Para. 0039, 0041].
Consider claim 8 and as applied to claim 1: The method of claim 1, further comprising:
determining whether a user requesting use of the vehicle on the third-party ridesharing system is qualified to use the vehicle and
transmitting usage instructions to the control module of the vehicle if the user is determined to be qualified for use of the vehicle.
Santiano discloses that an owner, may issue, modify and revoke a plurality of keys to a plurality of users, each with specific permission sets, and that such issuance of keys may be for an autonomous vehicle and/or part of a ride share arrangement [Fig. 1, 4, 8, 9, 11; Para. 0024-0025, 0033-0034, 0038-0039, 0041], and where the vehicle controller (360) receives vehicle 
Penilla specifically discloses embodiments in which a vehicle is configured (and instructions communicated therefore) based on a profile which may be associated with a third party system [Fig. 8; Para. 0086, 0115, 0117].
Consider claim 9 and as applied to claim 1: The method of claim 1, further comprising providing a user device to an owner of the vehicle and receiving access parameters from the owner of the vehicle through an interface on the user device. Santiano specifically discloses that the owner, through an application operating on the owners personal device (120), may issue, modify and revoke a plurality of keys to a plurality of users, each with specific permission sets [Fig. 1, 4, 8, 9, 11; Par. 0025, 0034, 0038-0039, 0041].
Consider claim 10 and as applied to claim 1: The method of claim 1, wherein the vehicle is an autonomous vehicle. Santiano specifically discloses applicability to an autonomously controlled vehicle [Para. 0025].
Consider claim 11 and as applied to claim 1: The method of claim 1, further comprising transmitting instructions to the control module of the vehicle to activate one or more cameras located on the vehicle when the vehicle is in use by a non-owner user.
Santiano does not disclose the use of a camera to monitor a vehicle user.
Penilla, however, discloses the use of a camera to monitor the vehicle and/or user, particularly in some modes of non-owner user operation, such as valet mode [Fig. 10; Para. 0016, 0053, 0127-0128].

Claim 7 is rejected under 35 USC §103 as unpatentable over Santiano et al. (United States Patent Application Publication # US 2018/0186333 A1), hereinafter Santiano, and Penilla et al. (United States Patent Application Publication # US 2019/0263424 A1), hereinafter Penilla, in view of Kleve et al. (United States Patent Application Publication # US 2014/0129053 A1), hereinafter Kleve.
Consider claim 7 and as applied to claim 1: The method of claim 1, wherein the usage instructions prevent operation of the vehicle in a particular area based on an ability of the vehicle to be returned to a desired location at a designated time.
Santiano discloses that vehicle permission parameters may include a geofenced area, a number of miles, and/or an authorization expiration time [Fig. 9, 11; Para. 0039, 0041], but does not expressly disclose a warning or prohibition of travel to areas for which return to a particular location by the expiration time is not possible.  This was known in the art, however, and for example:
Kleve discloses analogous systems and methods relating to vehicle rental [Title; Abstract; Fig. 1-3, 5; Para. 0007-0009], and in particular that when an expiration time approaches, and that allocated time and distance allows return to a required parking location, the system may take action to warn the user and take remedial actions [Fig. 3B; Para. 0054].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that the system may warn a user or take remedial action when a shared vehicle approaches a time and distance limit 

Claims 12-14, 16, 17 and 19 are rejected under 35 USC §103(a) as unpatentable over Zhang et al. (United States Patent # US 10,464,529 B1), hereinafter Zhang, in view of Penilla et al. (United States Patent Application Publication # US 2019/0263424 A1), hereinafter Penilla.
Consider claim 12: A method of restricting access to compartments of a vehicle, Zhang discloses a method and system for managing access to a vehicle compartment [Title; Abstract; Fig. 2, 3A; Col. 1, 52 to Col. 2, 11]; the method comprising:
storing compartment access information of the vehicle on a server, the compartment access information corresponding to access to the compartments of the vehicle based on a type of user requesting use of the vehicle; wherein a management server (332) and/or a trusted entity 334) may store information about a current status of a vehicle (314) and a credential list of vehicle users, whether the users are privileged users (with unlimited access), a user to be granted limited access, and the access privileges to be given to each [Fig. 3A; Col. 11, 41 to Col. 12, 68];
receiving with a processor a request for use of the vehicle by a user; wherein a user may request access to a vehicle compartment (402) [Fig. 4A; Col. 18; 40-53];
determining with a processor whether the user requesting use of the vehicle is an owner of the vehicle; determining that a request has been made, and whether the requestor is a privileged user (such as an owner) or has a temporary access token (404) [Fig. 4A, 4B; Col. 18, 54 to Col. 19, 28];
retrieving access parameters of the vehicle from the stored compartment access information of the vehicle based on whether the user is determined to be an owner user or a non-owner user; based on user privilege determination, granting full, limited or no access [Fig. 4-7; Col. 19, 29 to Col. 21, 25] and also that access to various compartments including passenger cabin (316), trunk (318) and engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13]; and
transmitting access instructions to a control module of the vehicle corresponding to the user requesting use of the vehicle, wherein the access instructions prevent or allow access to one or more of the compartments of the vehicle if the user is determined to be a non-owner user; wherein an access control module (ACM) (242) of the vehicle controller controls activation of the latches of the various according to the request and full or limited privilege granted, or prevents latch operation if access is not granted [Fog. 2-5; Col. 11, 41 to Col. 12, 41; Col. 18, 29 to Col. 19, 40].
receiving a request for use of the vehicle by the user on a third party ride-sharing system;
in response to receiving a request to operate the vehicle from a user through a third-party tide-sharing server in communication with the server;
determining with a processor that the user is a non-owner user and
determining the type of non-owner user of the vehicle based on characteristics of the user in a profile of the user stored on the third party ride-sharing server
wherein the vehicle access instructions correspond to the determined type of the plurality of types of non-owner users.
Zhang discloses a system and method in which varying access privileges are granted with respect to one or more vehicles on user request based on predetermined and stored user credentials and privileges for that user, but does not explicitly teach (a): operation based on a request to a third-party ride-share system, or (b): that non-owner users are categorized as a particular “type”, with a particular set of user permissions set according to the user type. These features were known in the art, and for example:
Penilla discloses systems and methods for a vehicle mode for restricted operation and cloud data monitoring [Title; Abstract; Fig. 1; Para. 0003, 0007], and specifically: (a) that a non-owner user may register (214) through a car sharing service or company (third party ride-sharing service) that provides this service, a profile for the user placed in a cloud based profile data base (160) accessible by the third party [Fig. 8; Para. 0115, 0117], and (b) that the owner/administrator may assign one or more “roles” (types) associated with vehicle operation, each role comprising a particular set of vehicle feature permissions and constraints, for a particular purpose, one or more roles 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) a (non-owner) user may register for and request a ride sharing service through a third party server provider, which may obtain access to, and share user profile information, and (b) that the owner or administrator may define a plurality of roles, each role defining a particular set of vehicle permissions associated with a particular vehicle operation scenario (or type of operation) and assign one or more roles to a particular registered user, and added to that user profile, as taught by Penilla, and applied to a method and system for managing access to a vehicle compartments as taught by Zhang, thereby: (a) providing an open system, increasing the number of potential ride-share users, by allowing use though third parties, and (b) simplifying the setup and registration of users by consolidating permission assignment according to a limited number of common ride sharing scenarios.
Consider claim 13 and as applied to claim 12: The method of claim 12 wherein the compartments of the vehicle are selected from the group consisting of a glove box, compartment, trunk, center console, sunglasses holder, engine compartment/hood, and spare tire compartment of the vehicle. Zhang particularly discloses access to a passenger cabin (316), trunk (318) and hood (320) of an engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13].
Consider claim 14 and as applied to claim 12: The method of claim 12 the vehicle further including one or more actuators installed on the compartments of the vehicle for at least one of opening and closing the compartments of the vehicle. Zhang specifically discloses a lock mechanism (322) and latch (324), and hook (326), the lock mechanism controlled by, and in communication with the access control module (ACM), and also an exemplary actuator such as a piston for opening a hood (320) of an engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13].
Consider claim 16 and as applied to claim 12: The method of claim 12, the vehicle further including one or more actuators installed on a lock of compartments of the vehicle for one of locking and unlocking the compartments of the vehicle. Zhang discloses a plurality of actuators to control the locking of various vehicle compartments Fig. 3A; Col. 11, 12-19; Col. 11, 42 to Col. 12, 13; Col. 18, 40-53].
Consider claim 17 and as applied to claim 12: The method of claim 12, further comprising providing a user interface on a display of the vehicle, and wherein access parameters are provided through the display on the vehicle.
Zhang discloses access tokens (access parameters) to be communicated to the vehicle (ACM 242) wirelessly from the management server (332) and/or trusted entity (server) (334) and does not specifically disclose a vehicle display or user interface for direct entry by the requesting user [Fig. 2, 3A-C, 5].

Consider claim 19 and as applied to claim 12: The method of claim 12, the vehicle further including one or more actuators installed on the compartments of the vehicle for opening the compartments of the vehicle.  Zhang specifically discloses a lock mechanism (322) and latch (324), and hook (326), the lock mechanism controlled by, and in communication with the access control module (ACM), and also an exemplary actuator such as a piston for opening a hood (320) of an engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13].

Claims 15 and 18 are rejected under 35 USC §103 as unpatentable over Zhang et al. (United States Patent # US 10,464,529 B1), hereinafter Zhang, in view of Penilla et al. (United States Patent Application Publication # US 2019/0263424 A1), hereinafter Penilla, and Santiano et al. (United States Patent Application Publication # US 2018/0186333 A1), hereinafter Santiano.
Consider claim 15 and as applied to claim 12: The method of claim 12 further comprising receiving a request for access to one of the compartments of the vehicle from a non-owner user, transmitting the request for access to one of the compartments of the vehicle to an owner user, and upon receiving approval to access one of the compartments of the vehicle from the owner user, transmitting instructions to the vehicle to enable access to the requested compartment of the vehicle.

Santiano discloses a system and method for granting vehicle permissions (or restricting permissions) over a cloud network [Title; Abstract; Fig. 1, 4; Para. 0002-0004, 0007], and specifically that an owner, through an application operating on the owners personal device (120), may issue, modify and revoke a plurality of keys to a plurality of users, each with specific permission sets, and that the vehicle owner may modify or edit electronic keys according to requests from one or more registered users [Fig. 1, 4, 5, 7, 10; Para. 0033-0035, 0037-0040].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that an owner generate, modify, or revoke access keys for a non-owning user, based on a request from the non-owner, permission parameters communicated through a network to allow access as taught by Santiano and applied to a method and system for managing access to a vehicle compartments as taught by Zhang and modified by Penilla, thereby allowing an owner to grant, modify and revoke permissions to another user of his vehicle on a dynamic basis.
Consider claim 18 and as applied to claim 15: The method of claim 15, wherein the compartments of the vehicle are selected from the group consisting of a glove box, compartment, trunk, center console, sunglasses holder, engine compartment/hood, and spare tire compartment of the vehicle of the vehicle. Zhang particularly discloses access to a passenger cabin (316), trunk (318) and hood (320) of an engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13].

Claim 20 is rejected under 35 USC §103 as unpatentable over Zhang et al. (United States Patent # US 10,464,529 B1), hereinafter Zhang, in view of Santiano et al. (United States Patent Application Publication # US 2018/0186333 A1), hereinafter Santiano, and Penilla et al. (United States Patent Application Publication # US 2019/0263424 A1), hereinafter Penilla.
Consider claim 20: A method of restricting access to compartments of a vehicle, Zhang discloses a method and system for managing access to a vehicle compartment [Title; Abstract; Fig. 2, 3A; Col. 1, 52 to Col. 2, 11]; the method comprising:
receiving access parameters from an owner user of the vehicle through an interface on a user device of the owner user; that access [parameters] may be based on, or derived from rules defined in risk management policy storage (126) or transportation assert management policy storage (132), and where an owner may have full access privilege [Fig. 1; Col. 4, 34-46; Col. 8, 62 to Col. 9, 11];
storing received access parameters of the vehicle on a server, the access parameters corresponding to access to the compartments of the vehicle based on a type of user requesting use of the vehicle; wherein a management server (332) and/or a trusted entity 334) may store information about a current status of a vehicle (314) and a credential list of vehicle users, whether the users are privileged users (with unlimited access), a user to be granted limited access, and the access privileges to be given to each [Fig. 3A; Col. 11, 41 to Col. 12, 68];
receiving with a processor a request for use of the vehicle by a user; wherein a user may request access to a vehicle compartment (402) [Fig. 4A; Col. 18; 40-53];
determining with a processor whether the user requesting use of the vehicle is an owner of the vehicle; determining that a request has been made, and whether the requestor is a privileged user (such as an owner) or has a temporary access token (404) [Fig. 4A, 4B; Col. 18, 54 to Col. 19, 28];
retrieving access parameters of the vehicle from the store access information of the vehicle based on whether the user is determined to be an owner user or a non-owner user; based on user privilege determination, granting full, limited or no access [Fig. 4-7; Col. 19, 29 to Col. 21, 25] and also that access to various compartments including passenger cabin (316), trunk (318) and engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13]; 
when the user is determined to be a non-owner use of the vehicle, determining the type of non-owner user of the vehicle based on the characteristics of the user in a profile of the user stored; and
transmitting access instructions to a control module of the vehicle corresponding to the user requesting use of the vehicle, wherein the access instructions prevent access to one or more of the compartments of the vehicle if the user is determined to be a non-owner user; wherein an access control module (ACM) (242) of the vehicle controller controls activation of the latches of the various according to the request and full or limited privilege granted, or prevents latch operation if access is not granted [Fog. 2-5; Col. 11, 41 to Col. 12, 41; Col. 18, 29 to Col. 19, 40].
receiving a request for use of the vehicle by the user on a third party ride-sharing system, wherein access instructions transmitted to the control module of the vehicle are generated based on a profile of the user on the third-party ride-sharing system;
wherein the vehicle access instructions correspond to the determined type of the plurality of types of non-owner users.
Whereas Zhang describes a vehicle owner as privileged, and with full access privileges, (a) the determination of access by non-owner users is determined by pre-stored rules and policy, and for which an origin is not disclosed. It was known in prior art, however, that an owner of a vehicle determines access and the extent thereof for other users, and for example:

Zhang discloses a system and method in which varying access privileges are granted with respect to one or more vehicles on user request based on predetermined and stored user credentials and privileges for that user and Santiano discloses that an owner, through an application operating on the owners personal device (120), may issue, modify and revoke a plurality of keys to a plurality of users, each with specific permission sets, and that such issuance of keys may be for an autonomous vehicle and/or part of a ride share arrangement [Fig. 1, 4, 8, 9, 11; Para. 0024-0025, 0033-0034, 0038-0039, 0041], but neither Zhang nor Santiano explicitly teaches: (b) operation based on a request to a third-party ride-share system, or on user profile of such a system or (c): that non-owner users are categorized as a particular “type”, with a particular set of user permissions set according to the user type..  These features were known in the art, and for example:
Penilla discloses systems and methods for a vehicle mode for restricted operation and cloud data monitoring [Title; Abstract; Fig. 1; Para. 0003, 0007], and specifically: (b) that a non-owner user may register (214) through a car 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) a vehicle owner determine access by others to his vehicle, and to assign and provide access parameters and authorizations to individuals or groups of non-owner users as taught by Santiano, and also: (b) a (non-owner) user may register for and request a ride sharing service through a third party server provider, which may obtain access to, and share user profile information, and (b) that the owner or administrator may define a plurality of roles, each role defining a particular set of vehicle permissions associated with a particular vehicle operation scenario (or type of operation) and assign one or more roles to a particular registered user, and added to that user profile, as taught by Penilla, and applied to a method and system for managing access to a vehicle compartments as taught by Zhang, in order that: (a) the owner control use of his properties by others, and an extent to which each may use it,  (b) providing an open system, increasing the number of potential ride-share users, by allowing 

Response to Arguments
Applicant’s arguments filed on 22-November-2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 12-20 under 35 USC §112(b) as indefinite:  Applicant has not amended claims 12 and 20 with respect to the rejected portions, and has not acknowledged the rejections in his remarks.  These rejections have been reiterated in this Office action, along with new rejections pertinent to amended portions of the claims.
Consider Applicant’s remarks with respect to the rejection of independent claims 1, 12 and 20 under 35 USC §103 as unpatentable over combinations of Santiano (US 2018/0186333 A1), Beaurepaire (US 2020/0079385 A1) and Zhang (US 10,464,529 B1) 
Consider Applicant’s remarks with respect to the rejection of claims 3-11 (depending from claim 1) and claims 13-19 (depending from claim 12) under 35 USC §103 as unpatentable over combinations of Santiano (US 2018/0186333 A1), Beaurepaire (US 2020/0079385 A1),  Zhang (US 10,464,529 B1) and Kleve (US 2014/0129053 A1) [Remarks: page 9]: No new or specific arguments are presented with respect to these claims, and allowability asserted based on alleged allowability of base claims 1 and 12.  These claims are rejected, based on the new rejections of their respective base claims, and on the particular references, citations and analysis applied to each in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Nix et al. (U.S. Patent # US 10,692,371 B1) disclosing systems and methods for changing autonomous vehicle operations based on user profiles.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on at 11:00AM to 8:00PM ET on Monday, Thursday and Friday..
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571) 272-3114.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Examiner, Art Unit 2684